DETAILED ACTION
This action is response to application number 16/485,508, amendment and remarks, dated on 12/21/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 43-59 pending.
Claims 1-42 cancelled.
Claim 46 objection withdrawn by applicant amendment.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant in page 8 of remarks argues, “Neither Lee nor Lohr mention data puncturing at all. Moreover, neither references discloses selecting a RV for a retransmission in the case where a data transmission is punctured based on characteristics of the punctured and puncturing data”.
In response to applicant's argument regarding selecting redundancy version (RV) for a retransmission of the data according to characteristic of the punctured data and puncturing data vs. selecting redundancy version (RV) for a retransmission of the data according to characteristic of the error in transmission from a transmitter to a receiver, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	 Lee discloses selecting a soft combining method of chase combining (CC) and incremental redundancy (IR) and selection of the redundancy version (VR) value according to characteristic of the error in transmission of data (punctured data, size of transport block,  m-symbols) by puncturing data (interfering signal) in transmission form Node B to a UE, see paragraph 25; “The Part-2 information includes information relating to a size of a TB (Transport Block) indicating a length of data to be sent through the HS-PDSCH, a channel number of n-channel SAW HARQ, a new data indicator indicating whether corresponding data is new data or retransmission data, and an RV value indicating which version the corresponding data is based on, in relation to the IR”.”
	Furthermore, Lohr in ¶62 discloses selecting a soft combining method of chase combining (CC) and incremental redundancy (IR) and selection of the redundancy version (VR) value according to characteristic of the error in transmission of data (punctured data) by puncturing data “While Chase Combining is sufficient to make Adaptive Modulation and Coding (AMC) robust, IR offers the potential for better performance with high initial and successive code rates, at higher SNR estimation error and FER operating points (i.e., a greater probability that a transmission beyond the first will be needed), albeit at the cost of additional memory and decoding complexity”.

Applicant in page 8 of remarks argues, “One aspect of the claimed invention is to adapt the HARQ process for the case where a data transmission is punctured to insert higher priority data. In many cases, the puncturing a data transmission to insert other unrelated adapted will cause the decoder to fail because the decoder is unaware that the data transmission is punctured”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., puncturing data transmission to insert higher priority data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
During patent examination, the pending claims must be “given their broadest reasonable interpreta-tion consistent with the specification.” >The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Examiner interpreted, the punctured data as the downlink data from eNode B to UE, the puncturing data as interfering data from other transmitters and the characteristics of these as characteristic and impact of the interfering data and susceptibility of the transmission to the interfering signals (Transport Block size, code rate, modulation and coding and etc). 
If applicant has different interpretation of the punctured data, the puncturing data, and characteristics of the punctured data and the puncturing data, it is required to particularly pointing out and distinctly claiming the subject matter, in order to be considered by examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2003/0185242 A1) in view of Lohr et al. (US 2008/0298387 A1).

Claims 43, 49, Lee discloses a method performed by a network node (Node-B; Fig. 1, els. 113-116; Fig. 11) for handling a damaged transmission of data due to data puncturing (“First, a receiving side temporarily stores erroneous data and combines the erroneous data and retransmitted data, thereby reducing a probability of error occurrence. This is called soft combining. The soft combining is classified into CC (Chase Combining) and IR (Incremental Redundancy)”; ¶11; ¶12), the method comprising:
receiving, from a User Equipment (UE) (UE; Fig. 1, el. 130; Fig. 10), a Negative Acknowledgment (NACK) feedback of a previous transmission of data transmitted to the UE (UE transmitting NACK feedback to Node B; “The n-channel SAW HARQ process will be described in detail with reference to FIG. 1. It is assumed that a 4-channel SAW HARQ process is carried out between an arbitrary Node-B 113 and UE 130, and logical identifiers of 1 to 4 are allocated to respective channels. A physical layer between the UE 130 and the Node-B 113 has an HARQ processor corresponding to each channel. The Node-B 113 allocates a channel identifier "1" to a first transmitted coded block (indicating user data transmitted in one TTI (Transmission Time Interval)) and transmits it to the UE 130. If an error has been generated in a corresponding coded block, the UE 130 transfers a coded block to a first HARQ processor 1 corresponding to a channel 1 using the channel identifier, and transmits an NACK (negative acknowledgement) to the channel 1. On the other hand, the Node-B 113 transmits a subsequently coded block to a channel 2 irrespective of the reception of the ACK for the coded block of the channel 1. If an error has been generated also at the subsequently coded block, the coded block is transferred to a corresponding HARQ processor. When the Node-B 113 receives the NACK for the coded block of the channel 1 from the UE 130, it retransmits a corresponding coded block to the channel 1. Thus, the UE 130 transfers the coded block to the first HARQ processor 1 using a channel identifier of the coded block. The first HARQ processor 1 of the UE 130 carries out soft combining for a previously stored coded block and a retransmitted coded block. As described above, the n-channel SAW HARQ process corresponds a channel identifier to an HARQ processor with a one-to-one correspondence. Without delaying user data transmission until the ACK is received, the n-channel SAW HARQ process can appropriately correspond a first transmitted coded block to a retransmitted coded block”; ¶14);
checking whether or not the data is punctured in the previous transmission corresponding to the NACK feedback (Node B checking to retransmit the corresponding coded block corresponding to the NACK feedback of the previous transmission; “The n-channel SAW HARQ process will be described in detail with reference to FIG. 1. It is assumed that a 4-channel SAW HARQ process is carried out between an arbitrary Node-B 113 and UE 130, and logical identifiers of 1 to 4 are allocated to respective channels. A physical layer between the UE 130 and the Node-B 113 has an HARQ processor corresponding to each channel. The Node-B 113 allocates a channel identifier "1" to a first transmitted coded block (indicating user data transmitted in one TTI (Transmission Time Interval)) and transmits it to the UE 130. If an error has been generated in a corresponding coded block, the UE 130 transfers a coded block to a first HARQ processor 1 corresponding to a channel 1 using the channel identifier, and transmits an NACK (negative acknowledgement) to the channel 1. On the other hand, the Node-B 113 transmits a subsequently coded block to a channel 2 irrespective of the reception of the ACK for the coded block of the channel 1. If an error has been generated also at the subsequently coded block, the coded block is transferred to a corresponding HARQ processor. When the Node-B 113 receives the NACK for the coded block of the channel 1 from the UE 130, it retransmits a corresponding coded block to the channel 1. Thus, the UE 130 transfers the coded block to the first HARQ processor 1 using a channel identifier of the coded block. The first HARQ processor 1 of the UE 130 carries out soft combining for a previously stored coded block and a retransmitted coded block. As described above, the n-channel SAW HARQ process corresponds a channel identifier to an HARQ processor with a one-to-one correspondence. Without delaying user data transmission until the ACK is received, the n-channel SAW HARQ process can appropriately correspond a first transmitted coded block to a retransmitted coded block”; ¶14);
when the data is punctured in the previous transmission, selecting a Redundancy Version (RV) for a retransmission of the data, according to characteristics of the punctured data and puncturing data (“First, a receiving side temporarily stores erroneous data and combines the erroneous data and retransmitted data, thereby reducing a probability of error occurrence. This is called soft combining. The soft combining is classified into CC (Chase Combining) and IR (Incremental Redundancy). In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission. That is, the same coding rate is applied to the first transmission and retransmissions. Accordingly, the receiving side combines a first transmitted coded block with a retransmitted coded block, performs a CRC (Cyclic Redundancy Code) check using the combined coded blocks and determines whether an error has been generated.  Next, the IR will be described. In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate. In relation to the IR, the first transmission and respective retransmissions are classified by RV (Redundancy Version) values. Thus, the first transmission is referred to as RV 1, a retransmission subsequent to the first transmission is referred to as RV 2, and another retransmission subsequent to the retransmission is referred to as RV 3. The receiving side combines a first transmitted coded block with a retransmitted coded block using version information. An RV value contained in Part-2 of an HS-SCCH (High Speed-Shared Control Channel) indicates the above-described version information”; ¶11-¶12); and
sending a Puncturing Indication (PI) (new data indicator (NDI) (specification ¶102, PI implicit indication, combination of NDI and RV); “The Part-2 information includes information relating to a size of a TB (Transport Block) indicating a length of data to be sent through the HS-PDSCH, a channel number of n-channel SAW HARQ, a new data indicator indicating whether corresponding data is new data or retransmission data, and an RV value indicating which version the corresponding data is based on, in relation to the IR”; ¶25), the selected RV, and the retransmission of the data to the UE (“the first transmission and respective retransmissions are classified by RV (Redundancy Version) values. Thus, the first transmission is referred to as RV 1, a retransmission subsequent to the first transmission is referred to as RV 2, and another retransmission subsequent to the retransmission is referred to as RV 3. The receiving side combines a first transmitted coded block with a retransmitted coded block using version information”; ¶12).
Furthermore, Lohr in the same field of endeavor, HARQ protocol optimization for packet data transmission (title) discloses considering characteristics (modulation, coding, power) of the punctured data and puncturing data in selection of soft combining and consequently selecting the redundancy version (RV) in initial transmission and retransmission of packet data transmission (“The two fundamental forms of HARQ have been mentioned above: Chase Combining (CC) and incremental redundancy (IR). In Chase Combining, each retransmission repeats the first transmission or part of it. In IR, each retransmission provides new code bits from the mother code to build a lower rate code. While Chase Combining is sufficient to make Adaptive Modulation and Coding (AMC) robust, IR offers the potential for better performance with high initial and successive code rates, at higher SNR estimation error and FER operating points (i.e., a greater probability that a transmission beyond the first will be needed), albeit at the cost of additional memory and decoding complexity”; ¶62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to consider characteristics (modulation, coding, power) of the punctured data and puncturing data in selection of soft combining and consequently selecting the redundancy version (RV) in initial transmission and retransmission of packet data transmission as taught by Lohr to modify Lee’s method in order to provide HARQ protocol optimization for packet data transmission (title).

Claims 44, 50, Lee in view of Lohr discloses wherein the retransmission uses the selected RV (Lee; “First, a receiving side temporarily stores erroneous data and combines the erroneous data and retransmitted data, thereby reducing a probability of error occurrence. This is called soft combining. The soft combining is classified into CC (Chase Combining) and IR (Incremental Redundancy). In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission. That is, the same coding rate is applied to the first transmission and retransmissions. Accordingly, the receiving side combines a first transmitted coded block with a retransmitted coded block, performs a CRC (Cyclic Redundancy Code) check using the combined coded blocks and determines whether an error has been generated.  Next, the IR will be described. In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate. In relation to the IR, the first transmission and respective retransmissions are classified by RV (Redundancy Version) values. Thus, the first transmission is referred to as RV 1, a retransmission subsequent to the first transmission is referred to as RV 2, and another retransmission subsequent to the retransmission is referred to as RV 3. The receiving side combines a first transmitted coded block with a retransmitted coded block using version information. An RV value contained in Part-2 of an HS-SCCH (High Speed-Shared Control Channel) indicates the above-described version information”; ¶11-¶12).

Claim 45, Lee in view of Lohr discloses wherein, when the puncturing data and the punctured data have the same characteristics (Lohr; detecting similarity or difference of the puncturing data and the punctured data characteristics such as modulation, coding and other signal and protocol parameters to the conditions on the radio link (e.g. the pathloss, the interference due to signals coming from other transmitters, the sensitivity of the receiver, the available transmitter power margin, etc.) by the Adaptive Modulation and Coding (AMC); “The two fundamental forms of HARQ have been mentioned above : Chase Combining (CC) and incremental redundancy (IR). In Chase Combining, each retransmission repeats the first transmission or part of it. In IR, each retransmission provides new code bits from the mother code to build a lower rate code. While Chase Combining is sufficient to make Adaptive Modulation and Coding (AMC) robust, IR offers the potential for better performance with high initial and successive code rates, at higher SNR estimation error and FER operating points (i.e., a greater probability that a transmission beyond the first will be needed), albeit at the cost of additional memory and decoding complexity”; ¶62), the selecting the RV comprises selecting the RV to be an RV that in terms of bit positions partially (partially overlaps of redundant bits; IR (Incremental Redundancy)) or fully overlaps (fully overlaps; CC (Chase Combining)) with the RV used in the previous transmission (Lee; “In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission.”; ¶11; “In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate”; ¶12).

Claim 46, Lee in view of Lohr discloses wherein the RV is selected so that the overlapping part coincides with the punctured part (erroneous part) of the previous transmission (Lee; overlapping part of retransmission using selected RV; “In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission.”; ¶11; “In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate”; ¶12).

Claim 47, Lee in view of Lohr discloses wherein, when the puncturing data and the punctured data have different characteristics (Lohr; detecting similarity or difference of the puncturing data and the punctured data characteristics such as modulation, coding and other signal and protocol parameters to the conditions on the radio link (e.g. the pathloss, the interference due to signals coming from other transmitters, the sensitivity of the receiver, the available transmitter power margin, etc.) by the Adaptive Modulation and Coding (AMC); “The two fundamental forms of HARQ have been mentioned above : Chase Combining (CC) and incremental redundancy (IR). In Chase Combining, each retransmission repeats the first transmission or part of it. In IR, each retransmission provides new code bits from the mother code to build a lower rate code. While Chase Combining is sufficient to make Adaptive Modulation and Coding (AMC) robust, IR offers the potential for better performance with high initial and successive code rates, at higher SNR estimation error and FER operating points (i.e., a greater probability that a transmission beyond the first will be needed), albeit at the cost of additional memory and decoding complexity”; ¶62), the selecting the RV comprises selecting the RV to maximize coding gain (Lee; coding block having a higher coding rate due to higher coding gain; “In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate. In relation to the IR, the first transmission and respective retransmissions are classified by RV (Redundancy Version) values. Thus, the first transmission is referred to as RV 1, a retransmission subsequent to the first transmission is referred to as RV 2, and another retransmission subsequent to the retransmission is referred to as RV 3. The receiving side combines a first transmitted coded block with a retransmitted coded block using version information. An RV value contained in Part-2 of an HS-SCCH (High Speed-Shared Control Channel) indicates the above-described version information”; ¶12).

Claim 48, Lee in view of Lohr discloses further comprising relying on the UE (Lee; UE; Fig. 1, el. 130; Fig. 10) to detect the differences of the characteristics of the puncturing data and the punctured data (Lee; receiver UE detecting the difference between the interfered erroneous received data and the correct punctured data; “a receiving side temporarily stores erroneous data and combines the erroneous data and retransmitted data, thereby reducing a probability of error occurrence. This is called soft combining. The soft combining is classified into CC (Chase Combining) and IR (Incremental Redundancy). In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission. That is, the same coding rate is applied to the first transmission and retransmissions. Accordingly, the receiving side combines a first transmitted coded block with a retransmitted coded block, performs a CRC (Cyclic Redundancy Code) check using the combined coded blocks and determines whether an error has been generated”; ¶11; Lohr; detecting similarity or difference of the puncturing data and the punctured data characteristics such as modulation, coding and other signal and protocol parameters to the conditions on the radio link (e.g. the pathloss, the interference due to signals coming from other transmitters, the sensitivity of the receiver, the available transmitter power margin, etc.) by the Adaptive Modulation and Coding (AMC); “The two fundamental forms of HARQ have been mentioned above : Chase Combining (CC) and incremental redundancy (IR). In Chase Combining, each retransmission repeats the first transmission or part of it. In IR, each retransmission provides new code bits from the mother code to build a lower rate code. While Chase Combining is sufficient to make Adaptive Modulation and Coding (AMC) robust, IR offers the potential for better performance with high initial and successive code rates, at higher SNR estimation error and FER operating points (i.e., a greater probability that a transmission beyond the first will be needed), albeit at the cost of additional memory and decoding complexity”; ¶62).

Claim 51, Lee in view of Lohr discloses further comprising removing soft-information for the detected puncturing data of the previous transmission (Lee; detecting interference to transmission and detecting the erroneous bits of transmission and to send NACK feedback for receiving retransmission) from a soft-buffer (Lohr; ¶9; ¶10; ¶12; ¶32; “It should be noted that the required soft buffer size depends on the used HARQ scheme, e.g. an HARQ scheme using incremental redundancy (IR) requires more soft buffer than one with chase combining (CC)”; ¶34), before further processing the retransmission (Lee; adding non-redundant bits and removing temporarily stored erroneous data in soft combining process; “First, a receiving side temporarily stores erroneous data and combines the erroneous data and retransmitted data, thereby reducing a probability of error occurrence. This is called soft combining. The soft combining is classified into CC (Chase Combining) and IR (Incremental Redundancy). In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission. That is, the same coding rate is applied to the first transmission and retransmissions. Accordingly, the receiving side combines a first transmitted coded block with a retransmitted coded block, performs a CRC (Cyclic Redundancy Code) check using the combined coded blocks and determines whether an error has been generated. Next, the IR will be described. In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate. In relation to the IR, the first transmission and respective retransmissions are classified by RV (Redundancy Version) values. Thus, the first transmission is referred to as RV 1, a retransmission subsequent to the first transmission is referred to as RV 2, and another retransmission subsequent to the retransmission is referred to as RV 3. The receiving side combines a first transmitted coded block with a retransmitted coded block using version information. An RV value contained in Part-2 of an HS-SCCH (High Speed-Shared Control Channel) indicates the above-described version information”; ¶11-¶12).

Claim 52, Lee in view of Lohr discloses checking the RV of the retransmission when the data is punctured in the previous transmission (Lee; checking RV of retransmission; ¶11-¶12);
if the RV, in terms of bit positions, partially (partially overlaps; IR (Incremental Redundancy) ) or fully overlaps (fully overlaps; CC (Chase Combining)) with the RV used in the previous transmission, performing the detecting of the puncturing data by using a correlation in characteristics between the previous transmission and the retransmission (Lee; “First, a receiving side temporarily stores erroneous data and combines the erroneous data and retransmitted data, thereby reducing a probability of error occurrence. This is called soft combining. The soft combining is classified into CC (Chase Combining) and IR (Incremental Redundancy). In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission. That is, the same coding rate is applied to the first transmission and retransmissions. Accordingly, the receiving side combines a first transmitted coded block with a retransmitted coded block, performs a CRC (Cyclic Redundancy Code) check using the combined coded blocks and determines whether an error has been generated. Next, the IR will be described. In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate. In relation to the IR, the first transmission and respective retransmissions are classified by RV (Redundancy Version) values. Thus, the first transmission is referred to as RV 1, a retransmission subsequent to the first transmission is referred to as RV 2, and another retransmission subsequent to the retransmission is referred to as RV 3. The receiving side combines a first transmitted coded block with a retransmitted coded block using version information. An RV value contained in Part-2 of an HS-SCCH (High Speed-Shared Control Channel) indicates the above-described version information”; ¶11-¶12); and
performing soft combining of soft information (Lohr; soft information; “If the receiver fails to decode a packet correctly, a retransmission is requested, where the receiver stores the information of the (erroneous received) encoded packet as soft information (soft-bits/symbols). This implies that a soft-buffer is required at the receiver. Retransmissions can be composed out of identical, partly identical or non-identical information (code-bits/symbols) according to the same packet as earlier transmissions”; ¶9) of the previous transmission and soft information of the retransmission (Lee; ¶11-¶12).

Claim 53, Lee in view of Lohr discloses checking the RV of the retransmission when the data is punctured in the previous transmission (Lee; ¶11-¶12);
if the same RV is used in the retransmission as in the previous transmission, performing the detecting of the puncturing data by using a correlation in characteristics between the previous transmission and the retransmission (Lee; ¶11-¶12); and
performing Chase combining of soft information (Lohr; soft information; “If the receiver fails to decode a packet correctly, a retransmission is requested, where the receiver stores the information of the (erroneous received) encoded packet as soft information (soft-bits/symbols). This implies that a soft-buffer is required at the receiver. Retransmissions can be composed out of identical, partly identical or non-identical information (code-bits/symbols) according to the same packet as earlier transmissions”; ¶9) of the previous transmission and soft information of the retransmission (Lee; “First, a receiving side temporarily stores erroneous data and combines the erroneous data and retransmitted data, thereby reducing a probability of error occurrence. This is called soft combining. The soft combining is classified into CC (Chase Combining) and IR (Incremental Redundancy). In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission. That is, the same coding rate is applied to the first transmission and retransmissions. Accordingly, the receiving side combines a first transmitted coded block with a retransmitted coded block, performs a CRC (Cyclic Redundancy Code) check using the combined coded blocks and determines whether an error has been generated”; ¶11).

Claim 54, Lee in view of Lohr discloses wherein the soft combining of soft information (Lohr; soft information; “If the receiver fails to decode a packet correctly, a retransmission is requested, where the receiver stores the information of the (erroneous received) encoded packet as soft information (soft-bits/symbols). This implies that a soft-buffer is required at the receiver. Retransmissions can be composed out of identical, partly identical or non-identical information (code-bits/symbols) according to the same packet as earlier transmissions”; ¶9) of the previous transmission and soft information of the retransmission is performed after the detected puncturing data is removed from a soft buffer (Lohr; ¶9; ¶10; ¶12; ¶32; “It should be noted that the required soft buffer size depends on the used HARQ scheme, e.g. an HARQ scheme using incremental redundancy (IR) requires more soft buffer than one with chase combining (CC)”; ¶34) (Lee; adding non-redundant bits and removing temporarily stored erroneous data in soft combining process; “First, a receiving side temporarily stores erroneous data and combines the erroneous data and retransmitted data, thereby reducing a probability of error occurrence. This is called soft combining. The soft combining is classified into CC (Chase Combining) and IR (Incremental Redundancy). In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission. That is, the same coding rate is applied to the first transmission and retransmissions. Accordingly, the receiving side combines a first transmitted coded block with a retransmitted coded block, performs a CRC (Cyclic Redundancy Code) check using the combined coded blocks and determines whether an error has been generated. Next, the IR will be described. In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate. In relation to the IR, the first transmission and respective retransmissions are classified by RV (Redundancy Version) values. Thus, the first transmission is referred to as RV 1, a retransmission subsequent to the first transmission is referred to as RV 2, and another retransmission subsequent to the retransmission is referred to as RV 3. The receiving side combines a first transmitted coded block with a retransmitted coded block using version information. An RV value contained in Part-2 of an HS-SCCH (High Speed-Shared Control Channel) indicates the above-described version information”; ¶11-¶12).

Claim 55, Lee in view of Lohr discloses checking the RV of the retransmission when the data is punctured in the previous transmission (Lee; ¶11-¶12);
if a different RV is used in the retransmission compared to the previous transmission, performing the detecting of the puncturing data by using a difference in characteristics between the puncturing data and the punctured data in the previous transmission (Lee; “First, a receiving side temporarily stores erroneous data and combines the erroneous data and retransmitted data, thereby reducing a probability of error occurrence. This is called soft combining. The soft combining is classified into CC (Chase Combining) and IR (Incremental Redundancy). In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission. That is, the same coding rate is applied to the first transmission and retransmissions. Accordingly, the receiving side combines a first transmitted coded block with a retransmitted coded block, performs a CRC (Cyclic Redundancy Code) check using the combined coded blocks and determines whether an error has been generated. Next, the IR will be described. In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate. In relation to the IR, the first transmission and respective retransmissions are classified by RV (Redundancy Version) values. Thus, the first transmission is referred to as RV 1, a retransmission subsequent to the first transmission is referred to as RV 2, and another retransmission subsequent to the retransmission is referred to as RV 3. The receiving side combines a first transmitted coded block with a retransmitted coded block using version information. An RV value contained in Part-2 of an HS-SCCH (High Speed-Shared Control Channel) indicates the above-described version information”; ¶11-¶12); and
performing soft combining of soft information (Lohr; soft information; “If the receiver fails to decode a packet correctly, a retransmission is requested, where the receiver stores the information of the (erroneous received) encoded packet as soft information (soft-bits/symbols). This implies that a soft-buffer is required at the receiver. Retransmissions can be composed out of identical, partly identical or non-identical information (code-bits/symbols) according to the same packet as earlier transmissions”; ¶9) of the previous transmission and soft information of the retransmission based on Incremental Redundancy (IR) (Lee; Next, the IR will be described. In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate. In relation to the IR, the first transmission and respective retransmissions are classified by RV (Redundancy Version) values. Thus, the first transmission is referred to as RV 1, a retransmission subsequent to the first transmission is referred to as RV 2, and another retransmission subsequent to the retransmission is referred to as RV 3. The receiving side combines a first transmitted coded block with a retransmitted coded block using version information. An RV value contained in Part-2 of an HS-SCCH (High Speed-Shared Control Channel) indicates the above-described version information”; ¶12).

Claim 56, Lee in view of Lohr discloses wherein the performing soft combining of soft information (Lohr; soft information; “If the receiver fails to decode a packet correctly, a retransmission is requested, where the receiver stores the information of the (erroneous received) encoded packet as soft information (soft-bits/symbols). This implies that a soft-buffer is required at the receiver. Retransmissions can be composed out of identical, partly identical or non-identical information (code-bits/symbols) according to the same packet as earlier transmissions”; ¶9) of the previous transmission and soft information of the retransmission is performed after the detected puncturing data is removed from a soft buffer (Lohr; ¶9; ¶10; ¶12; ¶32; “It should be noted that the required soft buffer size depends on the used HARQ scheme, e.g. an HARQ scheme using incremental redundancy (IR) requires more soft buffer than one with chase combining (CC)”; ¶34) (Lee; adding non-redundant bits and removing temporarily stored erroneous data in soft combining process; “First, a receiving side temporarily stores erroneous data and combines the erroneous data and retransmitted data, thereby reducing a probability of error occurrence. This is called soft combining. The soft combining is classified into CC (Chase Combining) and IR (Incremental Redundancy). In relation to the CC, a transmitting side uses the same format for a first transmission and retransmission. If m symbols have been transmitted as one coded block at the time of the first transmission, the same m symbols are also retransmitted at the time of the retransmission. That is, the same coding rate is applied to the first transmission and retransmissions. Accordingly, the receiving side combines a first transmitted coded block with a retransmitted coded block, performs a CRC (Cyclic Redundancy Code) check using the combined coded blocks and determines whether an error has been generated. Next, the IR will be described. In relation to the IR, the transmitting side uses different formats for the first transmission and retransmissions. If n-bit user data has been coded to the m symbols, the transmitting side transmits only a portion of the m symbols at the time of the first transmission and sequentially retransmits remaining portions at the time of the retransmission. For this reason, transmission bits at the first transmission and retransmission are different. Accordingly, the receiving side adds bits received at the first transmission to non-redundant bits received at the retransmission and executes error correction after configuring a coding block having a higher coding rate. In relation to the IR, the first transmission and respective retransmissions are classified by RV (Redundancy Version) values. Thus, the first transmission is referred to as RV 1, a retransmission subsequent to the first transmission is referred to as RV 2, and another retransmission subsequent to the retransmission is referred to as RV 3. The receiving side combines a first transmitted coded block with a retransmitted coded block using version information. An RV value contained in Part-2 of an HS-SCCH (High Speed-Shared Control Channel) indicates the above-described version information”; ¶11-¶12).

Claim 57, Lee in view of Lohr discloses wherein the puncturing data and punctured data have different characteristics; and wherein the detecting of the puncturing data is performed by detecting the differences of different characteristics of the puncturing data and the punctured data (Lee; “The two fundamental forms of HARQ have been mentioned above: Chase Combining (CC) and incremental redundancy (IR). In Chase Combining, each retransmission repeats the first transmission or part of it. In IR, each retransmission provides new code bits from the mother code to build a lower rate code. While Chase Combining is sufficient to make Adaptive Modulation and Coding (AMC) robust, IR offers the potential for better performance with high initial and successive code rates, at higher SNR estimation error and FER operating points (i.e., a greater probability that a transmission beyond the first will be needed), albeit at the cost of additional memory and decoding complexity”; ¶62; Lohr; detecting similarity or difference of the puncturing data and the punctured data characteristics such as modulation, coding and other signal and protocol parameters to the conditions on the radio link (e.g. the pathloss, the interference due to signals coming from other transmitters, the sensitivity of the receiver, the available transmitter power margin, etc.) by the Adaptive Modulation and Coding (AMC); “The two fundamental forms of HARQ have been mentioned above : Chase Combining (CC) and incremental redundancy (IR). In Chase Combining, each retransmission repeats the first transmission or part of it. In IR, each retransmission provides new code bits from the mother code to build a lower rate code. While Chase Combining is sufficient to make Adaptive Modulation and Coding (AMC) robust, IR offers the potential for better performance with high initial and successive code rates, at higher SNR estimation error and FER operating points (i.e., a greater probability that a transmission beyond the first will be needed), albeit at the cost of additional memory and decoding complexity”; ¶62)).

Claim 58, limitation of claim 58 analyzed with respect to claim 43, the further limitation of claim 58 disclosed by Lee, a network node (Node-B; Fig. 1, els. 113-116; Fig. 11) comprising processing circuitry (processor of Node-B; Fig. 1, els. 113-116; Fig. 11; ¶67) and memory containing instructions executable by the processing circuitry (memory and instruction of Node-B; Fig. 1, els. 113-116; Fig. 11; ¶67).

Claim 59, limitation of claim 59 analyzed with respect to claim 43, the further limitation of claim 59 disclosed by Lee a User Equipment (UE) (UE; Fig. 1, el. 130; Fig. 10; ¶63-¶64) comprising processing circuitry (processor of Node-B; Fig. 1, el. 130; Fig. 10; ¶63-¶64) and memory containing instructions executable by the processing circuitry (memory and instruction of Node-B; Fig. 1, el. 130; Fig. 10; ¶63-¶64).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on 7:30AM-5:00PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
3/07/2021